DETAILED ACTION
In Reply filed on 06/10/2022, claims 1-15 are pending. Claims 8-15 are withdrawn based on restriction requirement. Claims 1 and 3 are currently amended. Claims 1-7 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
35 USC 112(f) interpretation of “controller” recited in claim 1 and 5 have been withdrawn based on the Applicant’s argument. 
35 USC 112(b) rejections of claims 1-7 are withdrawn based on the Applicant’s amendment.
35 USC 103 rejections of claims 1, 2, and 5 as being unpatentable over Long and Fifield are maintained in view of the Applicant’s argument. See Response to Argument below. 
35 USC 103 rejection of claim 3 as being unpatentable over Long, Fifield, and Mattes are maintained in view of the Applicant’s argument. See Response to Argument below.
35 USC 103 rejection of claim 4 as being unpatentable over Long, Fifield, and Karp are maintained in view of the Applicant’s argument. See Response to Argument below.
35 USC 103 rejection of claims 6-7 as being unpatentable over Long, Fifield, and Ramaswamy are maintained in view of the Applicant’s argument. See Response to Argument below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites “an agent delivery device to deliver a coalescing agent to selected locations of a build material layer”, wherein the Specification recites “By way of particular example, the agent delivery mechanisms 302 may be thermal inkjet printheads, piezoelectric printheads, or the like” (See [0031]). Therefore, the Specification defines the agent delivery mechanisms 302 may be thermal inkjet printheads, piezoelectric printheads, or the like, as corresponding structure for the claimed placeholder of “an agent delivery device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/184127 A1 (“Long et al” hereinafter Long) and US2014/0077417 A1 (“Fifield et al” hereinafter Fifield).
Regarding Claim 1, Long discloses an apparatus (Figure 1) comprising: 
an agent delivery device (Figure 1, printhead 16) that is controllable to deliver a coalescing agent to selected locations of a build material layer ([0059], the inkjet printhead(s) 16 may be programmed to receive commands from a central processing unit and to deposit the liquid functional agent 14 according to a pattern of the composite layer 34 to be achieved); 
a plurality of microwave energy emitters (Figure 1, multiple tightly focused energy source may be used [0078]), each of the microwave energy emitters including a tip ([0078], focused energy source such as a microwave tip emitter) that generates a focused microwave energy field onto a respective area beneath and outside of the tip when microwave energy is emitted through a center of the tip ([0107], the tightly focused energy source, which may be a microwave tip emitter [0078], may be directly applied onto the deposited layer of build material 12 and the liquid functional agent 14 to cause the solidification of portion(s) of the build material 12 which is then transferred to the surrounding build material 12 [0015] which implies focused energy applied to the material beneath and outside the tip area); and 
a controller to control the microwave energy emitters to direct microwave energy onto the build material layer (CPU is a controller [0053] which commands energy source 38 to expose composite layer 34 of the build material 12 to energy [0079-0080] Figure 1). Long fails to explicitly teach wherein the tip is to be positioned adjacent to a portion of the build material layer that is within the focused microwave energy field.
In the analogous art, Fifield teaches a standoff generating and dispensing device to form shapes from a material in an additive fashion ([0049] Figure 1b). Fifield discloses the tip is to be positioned to place a portion of the build material layer within the focused microwave energy field (tip 10 dispenses shape-forming material onto receiving surface 14 with aid of energy source 20 [0049] Figure 1b). Fifield teaches the advantage of the tip include to provide a selected shape to the shape-forming material delivered through in-tip mold 12 ([0050]) and offer the ability of exchanging the tip to easily be replaced and inspected for routine ([0050]), thereby increasing the longevity of the system and accuracy of the molded product.
The teachings of Fifield and the claimed invention would be considered analogous because both ascertain to an additive manufacturing technique/apparatus for producing a molded object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Long so that the tip is to be positioned to place a portion of the build material layer within the focused microwave energy field, as the apparatus of Long since such a tip was recognized to provide a selected shape to the shape-forming material delivered through in-tip mold 12 and offer the ability of exchanging the tip to easily be replaced and inspected for routine, thereby increasing the longevity of the system and accuracy of the molded product.
Regarding Claim 2, the combination of Long and Fifield teaches the apparatus of claim 1, further comprising: a carriage to scan across the build material layer in a first direction, the carriage supporting the plurality of microwave energy emitters (Long, energy sources [0078] attached to translational carriage to move them adjacent to a fabrication bed 22 [0079]).
Regarding Claim 5, the combination of Long and Fifield teaches the apparatus of claim 2, wherein the agent delivery device is supported on the carriage (Long, inkjet printhead 16 is attached to translational carriage [0057]) and wherein the controller is to control the microwave energy emitters to selectively direct microwave energy onto the selected locations of the build material layer (CPU is a controller [0053] which commands energy source 48 to expose composite layer 34 of the build material 12 to energy [0079-0080] Figure 1) as the carriage is scanned across the build material layer (as carriage with printhead 16 moves adjacent to build surface 18 [0057]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/184127 A1 (“Long et al” hereinafter Long) and US2014/0077417 A1 (“Fifield et al” hereinafter Fifield) as applied to claim 1 above, and further in view of US 2016/0279707 (“Mattes et al” hereinafter Mattes).
Regarding Claim 3, Long in view of Fifield disclose all the limitations as set forth above in the rejection of Claim 2. Although Long does teach a plurality of microwave energy emitters, Long in view of Fifield are deficient in explicitly disclosing the plurality of microwave energy emitters are arranged in an array, the microwave energy emitters in the array extending in a second direction that is perpendicular to the first direction.
In the analogous art, Mattes teaches a laser printing system (100) for illuminating an object moving relative to a laser module of the laser printing system (100) in a working plane (180) (Abstract). Mattes discloses the plurality of microwave energy emitters are arranged in an array (laser arrays which emit energy [0019]), the microwave energy emitters in the array extending in a second direction that is perpendicular to the first direction (laser array elongated perpendicular to the direction of the movement of the object [0019]). One of ordinary skill in the art would appreciate that this perpendicular direction is perpendicular to a printhead depositing material, the first direction, with the laser array being perpendicular to that direction; one of would have a reasonable expectation of success in choosing such a configuration. Mattes teaches the advantage of such an array include to improve the homogeneity of the total intensity distribution and reduces the alignment effort of the laser arrays and thus the manufacturing costs of the laser modules and the laser printing system ([0019]).
The teachings of Mattes and the claimed invention would be considered analogous because both ascertain to an additive manufacturing apparatus for three-dimensional printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Long in view of Fifield so that the plurality of microwave energy emitters are arranged in an array, the microwave energy emitters in the array extending in a second direction that is perpendicular to the first direction, as the apparatus of Long in view of Fifield as such was recognized to improve the homogeneity of the total intensity distribution and reduces the alignment effort of the laser arrays and thus the manufacturing costs of the laser modules and the laser printing system.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/184127 A1 (“Long et al” hereinafter Long), US2014/0077417 A1 (“Fifield et al” hereinafter Fifield), and US 2016/0279707 (“Mattes et al” hereinafter Mattes) as applied to claim 3 above, and further in view of US 2018/0193955 (“Karp et al” hereinafter Karp).
Regarding Claim 4, Long in view of Fifield in view of Mattes disclose all the limitations as set forth above in the rejection of Claim 3. Mattes further teaches the array includes a plurality of columns of microwave energy emitters (laser arrays arranged in columns perpendicular to the direction of movement of the object [0012]), however Long in view of Fifield in view of Mattes are deficient in disclosing wherein the microwave energy emitters in adjacent columns are offset with respect to each other in the second direction.
In the analogous art, Karp teaches a component is fabricated in a powder bed by moving a laser array across the powder bed, in an additive manufacturing process (Abstract). Karp discloses the microwave energy emitters in adjacent columns are offset with respect to each other in the second direction (laser arrays with optical fibers 108 are offset with respect to centerlines Figure 10 [0050]). One of ordinary skill in the art would be well-appraised to make this offset with respect to the second direction with respect to the array of lasers in a perpendicular fashion, and would have a reasonable expectation of success in choosing such a configuration. Karp further teaches the advantage of the offset include to enable laser array 12 to function properly, thereby improving the overall quality of the printed object and longevity of the system at large ([0050]). 
The teachings of Karp and the claimed invention would be considered analogous because both ascertain to an additive manufacturing apparatus for three-dimensional printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Long in view of Fifield in view of Mattes so that the microwave energy emitters in adjacent columns are offset with respect to each other in the second direction, as the apparatus of Long in view of Fifield in view of Mattes as such was recognized to enable laser array 12 to function properly, thereby improving the overall quality of the printed object and longevity of the system at large.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/184127 A1 (“Long et al” hereinafter Long) and US2014/0077417 A1 (“Fifield et al” hereinafter Fifield) as applied to claim 1 above, and further in view of US 2015/0042017 (“Ramaswamy et al” hereinafter Ramaswamy). 
Regarding Claim 6, Long in view of Fifield disclose all the limitations as set forth above in the rejection of Claim 1. Long in view of Fifield are deficient in disclosing each of the microwave energy emitters includes a resonator and a coaxial feed, wherein the resonator is capacitively coupled to the coaxial feed and the tip is attached to the resonator.
In the analogous art, Ramaswamy teaches systems, apparatuses, and methods of three-dimensional plasma printing or processing, in an additive manufacturing capacity (Abstract). Ramaswamy discloses the microwave energy emitters includes a resonator and a coaxial feed (coaxial resonator of plasma sources 402a-402n with coaxial ends 406a-406n of tubes 408a-408n [0049] Figure 4A), wherein the resonator is capacitively coupled to the coaxial feed and the tip is attached to the resonator (resonator is coupled to ends with tubes with feed/transmission line represented by arrows Figure 4A [0049]). Ramaswamy teaches the advantage of the resonator and coaxial ends are to generate high voltages are on the open side with one or more power sources 404a-404n to generate a plasma torch using chemical precursors, thereby improving the printing speed at a higher temperature ([0049]).
The teachings of Ramaswamy and the claimed invention would be considered analogous because both ascertain to an additive manufacturing apparatus for three-dimensional printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Long in view of Fifield so that each of the microwave energy emitters includes a resonator and a coaxial feed, wherein the resonator is capacitively coupled to the coaxial feed and the tip is attached to the resonator, as the apparatus of Long in view of Fifield as such was recognized to generate high voltages are on the open side with one or more power sources 404a-404n to generate a plasma torch using chemical precursors, thereby improving the printing speed at a higher temperature.
Regarding Claim 7, Long in view of Fifield in view of Ramaswamy disclose all the limitations as set forth above in the rejection of Claim 6. Long in view of Fifield are deficient in disclosing the coaxial feeds of the energy emitters are connected to a microwave energy source.
Ramaswamy teaches the coaxial feeds of the energy emitters are connected to a microwave energy source (transmission line connects to plasma source [0049]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art to try to connect the transmission line to an energy source, such as a plasma source, to properly conduct the system, and one would have a reasonable expectation of success in choosing such a configuration. Ramaswamy teaches the advantage of the resonator and coaxial ends are to generate high voltages are on the open side with one or more power sources 404a-404n to generate a plasma torch using chemical precursors, thereby improving the printing speed at a higher temperature ([0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Long in view of Fifield so that the coaxial feeds of the energy emitters are connected to a microwave energy source, as the apparatus of Long in view of Fifield as such was recognized to generate high voltages are on the open side with one or more power sources 404a-404n to generate a plasma torch using chemical precursors, thereby improving the printing speed at a higher temperature.
Response to Arguments
Applicant's arguments filed on 06/10/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Long reference discloses that the energy source 38 emits the focused energy beam 42 to the scanning system 40 and not directly to the build material 12 as shown in Figure 1. Furthermore, Long also appears to fail to disclose that microwave tip emitters of the energy source 38 generate a focused microwave field onto a respective area beneath the tips. 
The Examiner respectfully disagrees. Long discloses the tightly focused energy source 38 may be directly applied onto the deposited layer of build material 12 and the liquid functional agent 14 to cause the solidification of portion(s) of the build material 12 ([0107]). Thus, the Long reference does teach the claimed limitation. Long also disclosed the energy source 38 may be a tightly focused energy source such as microwave tip emitter [0078] which implies the microwave tip emitter is a type of focused energy source that would generated a focused microwave field. Lastly, Long teaches the tightly focused energy source 38 may be directly applied onto the deposited layer of build material 12 and the liquid functional agent 14 to cause the solidification of portion(s) of the build material 12 [0107] which is then transferred to the surrounding build material 12 [0015] which implies focused energy applied to the material beneath and outside the tip area. Therefore, Long does teach all of these limitations. 
The Applicant argues Fifield reference does not disclose that microwave energy is emitted through a center of the tip. Instead, as shown in Figures 2C and 2D, energy appears to be directed from beneath and a side of the curing portion 22. Fifield also fails to disclose “wherein the tip is to be positioned adjacent to a portion of the build material layer that is within the focused microwave energy field” and “each of the microwave energy emitters including a tip that generates a focused microwave energy field onto a respective area beneath and outside of the tip when microwave energy is emitted through a center of the tip” as recited in claim 1. 
The Examiner respectfully disagrees. The Fifield reference was used to disclose the position of the tip to be placed adjacent to a portion of the build material layer that is within the focused microwave energy field in the Office Action dated 03/23/2022. Fifield disclosed a tip 10 dispenses shape forming material onto receiving surface 14 with aid of energy source 20 (Figure 1B and [0049]). Fifield also teaches the advantage of the tip include to provide a selected shape to the shape-forming material delivered through in-tip mold 12 ([0050]) and offer the ability of exchanging the tip to easily be replaced and inspected for routine ([0050]), thereby increasing the longevity of the system and accuracy of the molded product. Therefore, Fifield does teach “wherein the tip is to be positioned adjacent to a portion of the build material layer that is within the focused microwave energy field”. Fifield reference was not used to disclose “each of the microwave energy emitters including a tip that generates a focused microwave energy field onto a respective area beneath and outside of the tip when microwave energy is emitted through a center of the tip”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In conclusion, USC 103 rejections of claims 1 as being unpatentable over Long and Fifield are maintained in view of the Applicant’s argument. Rejections for claims 2-7 are also maintained since claims 1 is not allowable over the art of the record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/052,100 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of reference application ‘100 discloses all the limitations of instant Claim 1, and therefore, they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0243619; Figure 8A, radiation source 308 
US 2017/0246761; Figures 3 and 4
US 2017/0304895; Figure 1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754